The plaintiff, in July, 1922, delivered three skins to the defendants upon an agreement that the defendants should make them into a lady's coat, the plaintiff furnishing the lining, for $25. Subsequently it was agreed that the defendants should furnish the lining at an additional cost of $5. In December, 1922, the plaintiff demanded the skins from the defendants but refused to pay for the work done thereon or the linings furnished which were reasonably worth $20, no part of which had been paid. The defendants were at all times ready and willing to deliver the skins and lining to the plaintiff upon payment of *Page 61 
the $20, for which amount they claimed a lien on these materials.
On December 5th, 1922, the plaintiff replevied the skins, but demanded no damage upon such replevy.
The court reached the conclusions that the defendants at the time of the replevy had a lien upon these materials for the value of the lining and for the labor performed, and that the amount of $20 is due from the plaintiff to the defendants for the lining and labor. Upon the facts, the defendants had such lien and the plaintiff was not entitled to maintain his replevy. But the defendants were not entitled to recover in this action the reasonable value of the lining and labor found by the court to be $20, since only such damages are recoverable by a defendant in replevin as arise from the act of replevy. Blakeslee Co. v. Rigo, 94 Conn. 481,109 A. 173. And further, no damages could be awarded by way of counterclaim since the defendants did not plead a counterclaim, as the trial court inadvertently assumed. The defendants' right to have pleaded a counterclaim in this action arose by virtue of General Statutes, § 6100, which provides: "In case the defendant claims a return of the goods or damages he shall make such claim by way of counterclaim."
   There is error, the judgment is set aside and the Superior Court directed to enter its judgment in favor of the defendants for costs.